959 F.2d 1101
295 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Patricia S. BANGERT;  David C. Williams;  and Randall A.Kendrick, on behalf of themselves and all otherDepartment of the Interior employeessimilarly situated, et al.v.Manual LUJAN, Jr., Secretary of the Interior, Appellant.
No. 91-5182.
United States Court of Appeals, District of Columbia Circuit.
March 17, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto and the reply, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum and order filed April 10, 1991 in National Federation of Federal Employees v. Lujan, No. 88cv3518 (D.D.C.).   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.